Exhibit 10.9
COOPER INDUSTRIES
AMENDED AND RESTATED
MANAGEMENT ANNUAL INCENTIVE PLAN
(As Amended and Restated for Non-Deferral Terms as of February 13, 2006)
(As Amended and Restated in connection with Section 409A, Effective January 1,
2005)
BACKGROUND
     The Cooper Industries Amended and Restated Management Annual Incentive Plan
(“Plan”) is a bonus plan for senior executives designed to link executive
compensation to achievement of short-term business objectives. The Plan was last
approved by shareholders on April 25, 2006, when the maximum annual Award was
increased from $2.5 million to $3 million and the Plan was extended until
March 11, 2011. The Plan was also amended to require proportionate adjustments
to Shares upon certain corporate transactions.
     Plan Awards are subject to unilateral reduction or elimination by the
Committee after the Performance Period and are paid in the calendar year in
which Participants obtain a “legally binding right” to Awards. Thus, Awards paid
in the normal course (i.e., in the absence of voluntary deferral elections by
Participants) should not constitute “deferred compensation” within the meaning
of Section 409A. Similarly, Plan amendments that apply solely to annual bonus
opportunity paid in the normal course should not result in “material
modifications” that subject pre-2004 deferrals under the Plan to Section 409A.
     Awards paid in Shares have historically been deferred under the terms of
this Plan, rather than under the Cooper Industries Management Incentive
Compensation Deferral Plan. Plan terms applicable to Share deferrals have not
been amended since October 3, 2004, and those Plan terms (the “Pre-409A Employee
Share Deferral Terms”) have been frozen and shall not be modified except as
permitted under Section 409A, so as to preserve the grandfathered status of
pre-2004 Share deferrals and related earnings thereunder. Deferrals retained and
administered under the Pre-409A Employee Share Deferral Terms are those employee
Share deferrals that were earned and vested as of December 31, 2004, and income
attributable to such grandfathered deferrals. The terms of the Plan applicable
to Share deferrals are being deleted effective January 1, 2005 and no such
deferrals are permitted after such date.
I. Purpose of the Plan
     The Cooper Industries Amended and Restated Management Annual Incentive Plan
is intended to provide Cooper Industries, Ltd. (“the Company”) a means by which
it can engender and sustain a sense of personal commitment on the part of its
Senior Executive Officers in the continued growth, development, and financial
success of the Company and encourage them to remain with and devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. Accordingly, the Company may award to Senior
Executive Officers annual incentive compensation on the terms and conditions
established herein.

1



--------------------------------------------------------------------------------



 



II. Definitions
     2.1 “Affiliates” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.
     2.2 “Annual Incentive Award” or “Award” means the compensation payable in
cash or Shares granted under the Plan to a Participant by the Committee pursuant
to such terms, conditions, restrictions, and limitations established by the
Committee and the Plan.
     2.3 “Board” means the Board of Directors of the Company.
     2.4 “Change in Control” shall mean a change in control in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.6 “Committee” means the Management Development and Compensation Committee
of the Board, or such other committee designated by the Board to administer the
Plan; provided that the Committee shall consist of three or more persons each of
whom is an “outside director” within the meaning of Section 162(m) and a
“disinterested person” within the meaning of Rule 16b-3 under the Exchange Act.
     2.7 “Exchange Act” means the Securities Exchange Act of l934, as amended
from time to time.
     2.8 “Participant” means a Senior Executive Officer of the Company who is
selected by the Committee to participate in the Plan.
     2.9 “Performance Goals” shall be defined as the performance criterion or
criteria established by the Committee, pursuant to Section V hereof, for the
purpose of determining Awards under the Plan.
     2.10 “Performance Period” means the consecutive 12 month period that
constitutes the Company’s fiscal year.
     2.11 “Plan” means the Cooper Industries Amended and Restated Management
Annual Incentive Plan (as amended and restated February 13, 2006, and as further
amended, effective January 1, 2005, for compliance with Section 409A).
     2.12 “Pre-409A Employee Share Deferral Terms” shall mean the terms of the
Cooper Industries Amended and Restated Management Annual Incentive Plan that
relate to deferral of Share Awards, as in effect on October 3, 2004.

2



--------------------------------------------------------------------------------



 



     2.13 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.
     2.14 “Section 409A” means Section 409A of the Code and the regulations and
rulings promulgated thereunder.
     2.15 “Senior Executive Officer” means the Chairman; Chief Executive
Officer; President; Chief Operating Officer; any Executive Vice President; any
Senior Vice President; or any other senior officer reporting directly to the
Chief Executive Officer who is designated as a Participant in the Plan.
III. Administration
     3.1 The overall administration of the Plan, including the final
determination of Awards to each Participant, is vested in the Committee.
     3.2 Determinations of the Committee in administering the Plan shall be
final and binding upon all Participants.
IV. Eligibility
     Participation in the Plan shall be limited to Senior Executive Officers.
Participants will be selected for participation annually by the Committee not
later than 90 days after the commencement of the Performance Period. The
Committee may withdraw its approval for participation in the Plan for a
Participant at any time. In the event of such withdrawal, such Participant shall
cease to be a Participant as of the date designated by the Committee and the
individual shall be notified of such withdrawal as soon as practicable following
such action. Further, such individual shall cease to have any right to an Award
for the Performance Period in which such withdrawal is effective; provided,
however, that the Committee may, in its sole discretion, authorize a prorated
award based on the number of full months of participation prior to the effective
date of such withdrawal and the Company’s performance during such period.
V. Performance Goals and Measures
     5.1 Performance Goals shall be established by the Committee not later than
90 days after commencement of the Performance Period relating to a specific
Award. The Performance Goals may be identical for all Participants or, at the
discretion of the Committee, may be different to reflect more appropriate
measures of individual performance. The criterion or criteria used in
establishing Performance Goals may, at the discretion of the Committee, include
one or any combination of the following: (i) the Company’s return on equity,
assets, capital or investment; (ii) pre-tax or after-tax profit levels expressed
in absolute dollars or earnings per Share of the Company; or (iii) cash flow or
similar measure. The Performance Goals established by the Committee shall
include a threshold level of performance below which no Award will be payable
and a maximum Award opportunity for each Senior Executive Officer. The
determination of attainment of the Performance Goals shall be determined in
accordance with generally accepted accounting principles and certified in
writing by the Committee.

3



--------------------------------------------------------------------------------



 



     5.2 The Committee shall be authorized to make adjustments in the method of
calculating attainment of Performance Goals in recognition of: (i) extraordinary
or non-recurring items, (ii) changes in tax laws, (iii) changes in generally
accepted accounting principles or changes in accounting policies, (iv) charges
related to restructured or discontinued operations, (v) restatement of prior
period financial results, and (vi) any other unusual, non-recurring gain or loss
that is separately identified and quantified in the Company’s financial
statements. Notwithstanding the foregoing, the Committee may, at its sole
discretion, modify the performance results upon which Awards are based under the
Plan, to offset any unintended result(s) arising from events not anticipated
when the Performance Goals were established, provided that such adjustment is
permitted by Section 162(m).
VI. Awards
     6.1 Awards under the Plan shall be paid in cash.
     6.2 At the first meeting of the Committee after the expiration of the
Performance Period, the Committee shall review the prior year’s performance in
relation to the Performance Goals and determine the level of achievement of the
Performance Goals. Payment of Annual Incentive Awards to Participants under the
Plan shall occur only after the Committee has certified in writing that the
Performance Goals have been achieved for the relevant Performance Period;
provided that payment shall occur on or before June 15 of the calendar year
immediately following the Performance Period. Notwithstanding the attainment of
Performance Goals for the Company as a whole, Awards for individual Participants
under the Plan may be denied or adjusted by the Committee, in its sole judgment,
based on its assessment of the Participant’s performance. However, no upward
adjustment may be made to an Award for a Participant if Section 162(m) would
limit the deduction the Company may claim for that Participant’s compensation.
Further, the total Award, as adjusted, shall not exceed the maximum Award
opportunity. The maximum Annual Incentive Award that may be granted to a Senior
Executive Officer under the Plan for any Performance Period shall be
$3.0 million.
VII. Deferrals and Settlements
     The Committee may permit Participants to elect to defer receipt of all or a
portion of the Annual Incentive Award pursuant to the terms of the Company’s
Management Incentive Compensation Deferral Plan.
VIII. Withholding Taxes
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law.
IX. No Right to Continued Employment or Awards
     No person shall have any claim or right to be granted an Award, and the
granting of an Award shall not be construed as giving a Participant the right to
be retained in the employ of the

4



--------------------------------------------------------------------------------



 



Company or any of its subsidiaries. Further, the Company and its subsidiaries
expressly reserve the right at any time to terminate the employment of any
Participant free from any liability under the Plan; except that a Participant,
who meets or exceeds the Performance Goals for the Performance Period and was
actively employed for the full term of the Performance Period, will be eligible
for an Award even though the Participant is not an active employee of the
Company at the time the Committee grants Awards under the Plan.
X. Change in Control
     10.1 Vesting. Immediately upon a Change in Control, all outstanding Awards
shall be deemed earned at the Target Performance Goal level with respect to the
portion of such Award equal to the amount of such Target Performance Goal level
Award for the Participant multiplied by a fraction, the numerator of which is
the number of months elapsed in the year of the Change in Control (with any
partial month counted as a full month for such purpose) and the denominator of
which is 12 (such Award to be called the “Earned Pro Rata Award”).
     10.2 Payment. In the absence of a valid deferral of an Award pursuant to
the Pre-409A Employee Share Deferral Terms or the Cooper Industries Management
Incentive Compensation Deferral Plan, the Company shall, within ten (10) days
after the occurrence of a Change in Control, make, or cause to be made, a lump
sum cash payment to the Participant equal to the Earned Pro Rata Award.
XI. Amendment, Modification, Suspension or Termination
     The Board may amend, modify, suspend or terminate (individually or in the
aggregate, a “Change”) this Plan for any purpose except that: (i) no Change
shall be effective prior to approval by the Company’s shareholders to the extent
that such approval is then required pursuant to Section 162(m) or otherwise
required as a matter of law; and (ii) no Change to the Plan shall be effective
that would (a) increase the maximum amount that can be paid to a Participant
under the Plan, (b) change the performance criterion or criteria set forth in
Section V hereof for the payment of Awards or (c) modify the eligibility
requirements for Participants in the Plan unless first approved by the Company’s
shareholders.
XII. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Texas and applicable Federal law.
XIII. Other Benefit and Compensation Programs
     Unless otherwise specifically provided to the contrary in the relevant
plan, program, or practice, Awards received by Participants under the Plan shall
not be deemed a part of a Participant’s regular, recurring compensation for
purposes of calculating payments or benefits under any other Company benefit
plan, program, or practice or any severance policy of the Company. Further, the
Company may adopt other compensation programs, plans, or

5



--------------------------------------------------------------------------------



 



arrangements for employees below the level of Senior Executive Officer as it
deems necessary and appropriate.
XIV. Successors and Assigns
     The Plan shall be binding on all successors and assigns of a Participant,
including, without limitation, the estate of such Participant and the executor,
administrator, or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.
XV. Effective Date and Term
     The shareholders of the Company approved the extension of the term of the
Plan until March 1, 2011. After termination of the Plan, no future Awards may be
granted but previously outstanding Awards shall remain outstanding in accordance
with their applicable terms and conditions and the terms and conditions of the
Plan.
XVI. Interpretation
     The Plan is designed to comply with Section 162(m) and, to the extent
applicable, Section 409A, and all provisions hereof shall be construed in a
manner consistent with that intent.

6